 

Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of the date
listed on the signature pages hereto, is by and among Pressure BioSciences,
Inc., a Massachusetts corporation with offices located at 14 Norfolk Avenue,
South Easton, Massachusetts 02375 (the “Company”), and the investor signatory
hereto (the “Purchaser”).

 

RECITALS

 

A. The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. The Purchaser wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a Unit consisting of: (i) a
$275,000 principal amount 10% Senior Secured Convertible Promissory Note (the
“Note”), which is convertible into shares of common stock of the Company, par
value $.01 par value per share (“Common Stock”) (the “Note Shares”), and (ii) a
Common Stock purchase warrant to purchase 55,000 shares of Common Stock, in the
form attached hereto as Exhibit A (the “Warrants”) (as exercised, collectively,
the “Warrant Shares”).

 

C. The Note, Note Shares, Warrants and the Warrant Shares are collectively
referred to herein as the “Securities.” The Units shall be delivered in the form
of one Note and one Warrant, with a restrictive legend, representing the
aggregate number of Warrant Shares to be purchased.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

 

1. PURCHASE AND SALE OF UNITS.

 

(a) Note Shares and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth herein, the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, the Note and the Warrant.
From time to time the Purchaser may purchase additional Notes and Warrants which
may be deemed to be purchased pursuant to the terms and conditions of this
Agreement.

 

(b) Purchase Price. The purchase price for the Note shall be $2.50 per share
(the “Purchase Price”) and the exercise price for the Warrant shall be $3.50 per
share (the “Exercise Price”).

 

 1 

 

 

(c) Form of Payment. On the Closing Date, (i) the Purchaser shall pay the
Purchase Price to the Company by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions set forth below, and
(ii) the Company shall deliver to the Purchaser (A) one Note in the amount of
the principal amount of the Purchase Price and, (B) one Warrant, in all cases,
duly executed on behalf of the Company and registered in the name of the
Purchaser or its designee.

 

Payment in the amount of subscription, by wire transfer of funds or check. All
checks should be made payable to “Pressure BioSciences, Inc., Signature Bank as
Escrow Agent”

 

Wire Transfer Instructions:

 

Beneficiary:

 

2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

The Purchaser represents and warrants to the Company that, as of the date
hereof:

 

(a) Organization; Authority. The Purchaser, if an entity, is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement, the Registration
Right Agreement, and Warrant and each of the other agreements and instruments
entered into or delivered by any of the parties hereto in connection with the
transactions contemplated hereby and thereby, as may be amended from time to
time (collectively, the “Transaction Documents”) to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.

 

(b) No Public Sale or Distribution. The Purchaser is acquiring (i) the Unit, and
(ii) the Note Shares and Warrant Shares issuable thereunder, in each case, for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof in violation of applicable securities
laws, except pursuant to sales registered or exempted under the Securities Act;
provided, however, by making the representations herein, the Purchaser does not
agree, or make any representation or warranty, to hold any of the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The Purchaser is acquiring
the Securities hereunder in the ordinary course of its business. The Purchaser
does not presently have any agreement or understanding, directly or indirectly,
with any entity or individual (each such entity or individual, a “Person”) to
distribute any of the Securities in violation of applicable securities laws.

 

 2 

 

 

(c) Investor Status. At the time the Purchaser was offered the Securities it
was, and as of the date hereof and as of the Closing Date it is, and on each
date on which it converts any portion of the Note or exercises any portion of
the Warrant it will be, an “accredited investor” as that term is defined in Rule
501(a) of Regulation D.

 

(d) Experience of Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Purchaser is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(e) Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Securities.

 

(f) Information. The Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. The
Purchaser understands that its investment in the Securities involves a high
degree of risk. The Purchaser has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

 

(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(h) Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Purchaser shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
the Purchaser, in a form reasonably acceptable to the Company, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (C) the
Purchaser provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

 3 

 

 

(i) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Purchaser and constitute the legal,
valid and binding obligations of the Purchaser enforceable against the Purchaser
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(j) No Conflicts. The execution, delivery and performance by the Purchaser of
this Agreement and the consummation by the Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Purchaser, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Purchaser to perform its obligations
hereunder.

 

(k) Residency. The Purchaser is a resident of the jurisdiction specified below
its address on the Schedule of Purchasers.

 

(l) Certain Trading Activities. The Purchaser has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with the
Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, Short Sales involving the Company’s securities)
since the time that the Purchaser was first contacted by the Company or the
Placement Agent regarding the investment in the Company contemplated herein.
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act (“Regulation SHO”)
and all types of direct and indirect stock pledges, forward sales contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

 4 

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Purchaser that, as of the
date hereof and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and its Subsidiary are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed to be conducted. Each of the Company
and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on (i)
the business, properties, assets, liabilities, operations (including results
thereof), condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents. Other than the
Persons set forth on Schedule 3(a), the Company has no Subsidiaries.
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(I) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (II) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.”

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. The execution and delivery of this Agreement and
the other Transaction Documents by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Note Shares and the issuance of the Warrants and
the reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors or other governing body and no further filing, consent or
authorization is required by the Company, its board of directors or its
stockholders or other governing body. This Agreement has been, and the other
Transaction Documents will be prior to the Closing Date, duly executed and
delivered by the Company or its agent, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. The execution, delivery and
performance of the Transaction Documents and the transactions contemplated
thereby by the Company do not and shall not contravene or conflict with any
provision of, or require any consents (except such consents as have already been
received) under (1) any law, rule, regulation or ordinance, (2) the Company’s
organizational documents; and/or (3) any agreement binding upon the Company or
any of the Company’s properties, except in the case of (1) and (3) as would not
reasonably be expected to have a Material Adverse Effect.

 

 5 

 

 

(c) Issuance of Securities. The Note, when issued, will be validly issued, fully
paid and nonassessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of such Note. The Warrants are duly
authorized and upon issuance in accordance with the terms of the Transaction
Documents shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof. Upon conversion in accordance with the terms
of the Note, the Note Shares, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. Upon
exercise in accordance with the Warrants, the Warrant Shares, when issued, will
be validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Subject to the accuracy of the representations and
warranties of the Purchaser in this Agreement, the offer and issuance by the
Company of the Securities is exempt from registration under the Securities Act.

 

(d) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that to its actual knowledge the Purchaser is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further represents to the Purchaser that the Company’s decision to enter
into the Transaction Documents to which it is a party has been based solely on
the independent evaluation by the Company and its representatives.

 

(e) Dilutive Effect. The Company understands and acknowledges that the number of
Note Shares and Warrant Shares will increase in certain circumstances. The
Company further acknowledges that its obligation to issue the Note Shares and
the Warrant Shares in accordance with this Agreement, the Note and the Warrant
is, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

(f) SEC Reports. The Company is subject to the reporting requirements of Section
13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), and the
Company is current in its filing obligations under the Exchange Act, including,
without limitation, its filings of Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K (collectively, the “SEC
Reports”). The SEC Reports, at the time filed with the SEC, did not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The Company is an issuer subject to Rule
144(i) under the Securities Act. All financial statements included in the SEC
Reports (the “Financial Statements”) have been prepared, if so required, in
accordance with GAAP applied on a consistent basis throughout the periods
indicated and with each other, except that unaudited Financial Statements may
not contain all footnotes required by generally accepted accounting principles.
The Financial Statements fairly present, in all material respects, the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject in the case of unaudited Financial
Statements to normal year-end audit adjustments.

 

 6 

 

 

(g) Sarbanes-Oxley Act. Other than as disclosed in the SEC Reports filed with
the SEC prior to the date hereof, the Company is in compliance in all respects
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

(h) Absence of Litigation. Other than as disclosed in the SEC Reports, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company’s officers or directors or 5% or
greater stockholders in their capacities as such, that would need to be
disclosed on the Company’s next Quarterly Report on Form 10-Q or Annual Report
on Form 10-K. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included in the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed with the SEC
prior to the date hereof or in Schedule 3(i) hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
Financial Statements pursuant to GAAP or disclosed in SEC Reports pursuant to
SEC rules and/or regulations, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its business, properties,
operations, assets or financial condition that would be required to be disclosed
by the Company under applicable securities laws at the time this representation
is made or deemed made that has not been publicly disclosed at least one trading
day prior to the date that this representation is made.

 

 7 

 

 

(j) No Violations of Laws. The Company is not in violation of any law,
ordinance, rule, regulation, judgment, decree or order of any federal, state or
local governmental body or court and/or regulatory or self-regulatory body
except as would not reasonably be expected to have a Material Adverse Effect.

 

(k) Taxes. All federal, and material state and local tax returns required to be
filed by the Company have been filed with the appropriate governmental agencies
and all taxes due and payable by the Company have been timely paid. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company or of any Subsidiary know of
no basis for any such claim.

 

(l) Intellectual Property. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights as described in the SEC Reports as necessary
or required for use in connection with its business and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and the Company has not received a notice (written
or otherwise) that any of, the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned which would cause a Material Adverse Effect. The Company has not
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as could not have or reasonably be expected to not
have a Material Adverse Effect. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its intellectual property, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. All material Intellectual Property
Rights of the Company are set forth in the SEC Reports.

 

(m) Violations or Conflicts. The Company is not in violation of or default
under, nor will the execution and delivery of this Securities Purchase Agreement
or the issuance of the Common Stock, or the consummation of the transactions
herein contemplated, result in a violation of, or constitute a default under,
the Company’s Certificate of Incorporation or By-laws, any material obligations,
agreements, covenants or conditions contained in any bond, debenture, note or
other evidence of indebtedness or in any material contract, indenture, mortgage,
loan agreement, lease, joint venture or other agreement or instrument to which
the Company is a party or by which it or any of its properties may be bound or
any material order, rule, regulation, writ, injunction, or decree of any
government, governmental instrumentality or court, domestic or foreign.

 

 8 

 

 

(n) 144 Cooperation. The Company shall provide for the transfer, upon request of
the Purchaser, or removal of any legends upon the Securities, all as may be
allowed in accordance with SEC Rule 144, and provide any required opinions of
counsel to the Company’s transfer agents, at no cost to the Purchaser. The
Company shall make generally available such information as may be necessary
under SEC Rule 144 to allow for the resale of Securities by the Purchaser for at
least three (3) years after the final Closing of the Offering.

 

(o) Accuracy of Information, etc. No statement or information contained in this
Agreement, the SEC Reports, any other Transaction Document or any other
document, certificate or statement furnished to the Purchaser by or on behalf of
the Company in writing for use in connection with the transactions contemplated
by this Agreement and/or the other Transaction Documents contained, as of the
date such statement, information, document or certificate was made or furnished,
as the case may be, any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements contained herein or therein,
taken as a whole, not materially misleading. There is no fact known to the
Company that could have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Transaction Documents, in the SEC Reports or in
any other documents, certificates and statements furnished to the Purchaser for
use in connection with the transactions contemplated hereby and by the other
Documents.

 

(p) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, Bylaws, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or any of its
Subsidiaries or their organizational charter, certificate of formation or
certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries. The Company has obtained, or is in the process of obtaining, all
licenses, permits and other governmental authorizations necessary for the
conduct of its business, except where the failure to so obtain such licenses,
permits and authorizations would not have a material adverse effect on the
Company. Such licenses, permits and other governmental authorizations which have
been obtained are in full force and effect, except where the failure to be so
would not have a material adverse effect on the Company, and the Company is in
all material respects complying therewith.

 

(q) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(r) Management. During the past five year period, no current officer or director
or, to the knowledge of the Company, no current ten percent (10%) or greater
stockholder of the Company or any of its Subsidiaries has been the subject of:

 

(i) a petition under bankruptcy laws or any other insolvency or moratorium law
or the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;

 

 9 

 

 

(ii) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);

 

(iii) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:

 

(1) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(2) Engaging in any particular type of business practice; or

 

(3) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;

 

(iv) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v) a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or

 

(vi) a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.

 

 10 

 

 

(s) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Purchaser or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement, the other Transaction Documents. The Company understands and confirms
that each of the Purchaser will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Purchaser regarding the Company and its Subsidiaries, their businesses and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company, the Placement Agent or the Company’s
Subsidiaries is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

 

4. COVENANTS.

 

(a) Form D and Blue Sky. The Company shall file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Purchaser promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Purchaser on the Closing Date pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchaser on or prior to the Closing Date.
Without limiting any other obligation of the Company under this Agreement, the
Company shall timely make all filings and reports relating to the offer and sale
of the Securities required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable federal,
state and local laws, statutes, rules, regulations and the like relating to the
offering and sale of the Securities to the Purchaser.

 

(b) Use of Proceeds. The Company will use the proceeds of this offering for
working capital and will not use any of the proceeds to redeem convertible
notes, except for two convertible notes totaling no more than $250,000.

 

(c) Reservation of Shares. Until such time as the Note and Warrant are no longer
outstanding, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Note
Shares and Warrant Shares upon the conversion or exercise of such Securities,
respectively.

 

 11 

 

 

5. TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent and any subsequent transfer agent in a form
acceptable to the Purchaser (the “Irrevocable Transfer Agent Instructions”) to
issue certificates, registered in the name of the Purchaser or its respective
nominee(s), for the Note Shares and Warrant Shares in such amounts as specified
from time to time by the Purchaser to the Company upon the conversion of the
Note or exercise of the Warrants (as the case may be). The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(a), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company, as applicable, to
the extent provided in this Agreement and the other Transaction Documents. If
the Purchaser effects a sale, assignment or transfer of the Securities in
accordance with Section 2(g), the Company shall permit the transfer and shall
promptly instruct its transfer agent to issue one or more certificates in such
name and in such denominations as specified by the Purchaser to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves Note Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or in compliance with Rule 144
(assuming the transferor is not an affiliate of the Company), the transfer agent
shall issue such shares to the Purchaser, assignee or transferee (as the case
may be) without any restrictive legend in accordance with Section 5(c) below.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Purchaser. Accordingly, the Company acknowledges
that the remedy at law for a breach of its obligations under this Section 5(a)
will be inadequate and agrees, in the event of a breach or threatened breach by
the Company of the provisions of this Section 5(a), that the Purchaser shall be
entitled, in addition to all other available remedies, to seek an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

(b) Legends. The Purchaser understands that the Securities have been issued (or
will be issued in the case of the Note Shares or Warrant Shares) pursuant to an
exemption from registration or qualification under the Securities Act and
applicable state securities laws, and except as set forth below, the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 12 

 

 

(c) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(b) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Purchaser provides the Company with an
opinion of counsel to the Purchaser, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the Securities Act or
(v) if such legend is not required under applicable requirements of the
Securities Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC). If a legend is not
required pursuant to the foregoing, the Company shall no later than two (2)
Trading Days following the delivery by the Purchaser to the Company or the
transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Purchaser
as may be required above in this Section 5(c), as directed by the Purchaser,
either: (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are Common
Shares, credit the aggregate number of shares of Common Stock to which the
Purchaser shall be entitled to the Purchaser’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (B) if the
Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the Purchaser, a certificate representing such Securities that is free from
all restrictive and other legends, registered in the name of the Purchaser or
its designee (the date by which such credit is so required to be made to the
balance account of the Purchaser’s or the Purchaser’s nominee with DTC or such
certificate is required to be delivered to the Purchaser pursuant to the
foregoing is referred to herein as the “Required Delivery Date”). The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.

 

 13 

 

 

6. CLOSING CONDITIONS.

 

The Purchaser’s obligation to purchase the Units at the Closing is subject to
the fulfillment of each and every one of the following conditions prior to or
contemporaneously with such Closing (unless waived by the Purchaser in writing
in its sole and absolute discretion):

 

(a) Delivery of Documents. The Purchaser shall have received from the Company
each of the following (together with all Exhibits, Schedules, and annexes to
each of the following), in form and substance reasonably satisfactory to the
Purchaser and its counsel and, where applicable, duly executed and recorded (to
the extent required):

 

(i) this Agreement;

 

(ii) the Note, in the Purchaser’s name;

 

(iii) the Warrant;

 

(iv) the Irrevocable Transfer Agent Instructions, executed by the Company and
the transfer agent;

 

(v) the Registration Rights Agreement;

 

(vi) the Security Agreement;

 

(vii) a certificate evidencing the formation and good standing of the Company in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date; and

 

(viii) a certificate, executed by the Secretary of the Company and dated as of
the Closing Date, as to (i) the resolutions as adopted by the Company’s board of
directors in a form reasonably acceptable to the Purchaser, (ii) the Articles of
Incorporation of the Company, and (iii) the Bylaws of the Company, each as in
effect at the Closing.

 

(b) Approvals. The receipt by the Purchaser of all governmental and third-party
approvals necessary in connection with the execution and performance of the
Documents and the transactions contemplated thereby, all of which
consents/approvals shall be in full force and effect.

 

(c) Additional Conditions. The fulfillment of each and every one of the
following conditions prior to or contemporaneously with the Closing:

 

(i) Representations and Warranties. Each of the representations and warranties
made by Company in or pursuant to the Transaction Documents and all Schedules
and/or Exhibits to this Agreement and/or any of the other Transaction Documents
shall be true and correct in all material respects on and as of the Closing Date
as if made (or given) on and as of such date (except where such representation
and warranty speaks of a specific date, in which case such representation and
warranty shall be true and correct as of such date).

 

 14 

 

 

(ii) Compliance with Laws. The Company shall have complied with all applicable
federal, state and local governmental laws, rules, regulations and ordinances in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby, including, without limitation,
the Company shall have obtained all permits and qualifications required by any
applicable state securities or “Blue Sky” laws for the offer and sale of the
Securities by the Company to the Purchaser.

 

(iii) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened in writing
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
the execution and performance of the Transaction Documents and/or any of the
transactions contemplated by the Transaction Documents.

 

(iv) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the Transaction Documents and/or any of the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such Transaction Documents and/or transactions.

 

(v) No Material Adverse Effect. No condition, occurrence, state of facts or
event constituting a Material Adverse Effect shall have occurred and be
continuing.

 

(vi) No Suspension of Trading in or Notice of Delisting of Common Stock. Trading
in the Common Stock shall not have been suspended and/or halted by the SEC, the
principal trading market or FINRA. Trading in securities generally as reported
on the principal trading market shall not have been suspended or limited, nor
shall a banking moratorium have been declared either by the U.S. or New York
State authorities; there shall not have been imposed any suspension of
electronic trading or settlement services by the Depository Trust Company
(“DTC”) with respect to the Common Stock that is continuing; the Company shall
not have received any notice from DTC to the effect that a suspension of
electronic trading or settlement services by DTC with respect to the Common
Stock is being imposed or is contemplated (unless, prior to such suspension, DTC
shall have notified the Company in writing that DTC has determined not to impose
any such suspension); nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
that has had or would reasonably be expected to have a material adverse change
in any U.S. financial, credit or securities market that is continuing.

 

 15 

 

 

7. EXCHANGE AGREEMENT

 

As additional consideration for the Purchaser entering into this Agreement, at
any time while the Purchaser shall be the owner of any shares of the Company’s
Series AA Convertible Preferred Stock (the “Preferred Stock”), the Purchaser
shall have the right in his sole discretion from time to time to exchange any or
all of his shares of Preferred Stock for a promissory note in the same form as
the Note purchased hereunder, provided that the principal amount of such note
shall equal the aggregate stated value of the shares of Preferred Stock being so
exchanged. Such exchange shall be completed within ten (10) days of written
notice to the Company from the Purchaser electing to make such exchange.

 

8. MISCELLANEOUS

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, New York County, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 16 

 

 

(b) Indemnity, Etc. The Company agrees to indemnify, pay and hold the Purchaser,
and the Purchaser’s affiliates and their respective officers, directors,
employees, agents, consultants, auditors, and attorneys of any of them
(collectively called the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement and/or
the other Transaction Documents or the consummation of the transactions
contemplated by this Agreement and/or the other Documents (the “Indemnified
Liabilities”); provided that Company shall have no obligation to an Indemnitee
hereunder with respect to: (i) Indemnified Liabilities above that Indemnitee’s
Purchase Price; or (ii) Indemnified Liabilities directly resulting from the
gross negligence or willful misconduct of that Indemnitee, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. In no
event shall the Purchaser and/or any of its employees, agents, partners,
affiliates, members, equity and/or debt holders, managers, officers, directors
and/or other related or similar type of Person, have any liability to the
Company and/or any of its officers, directors, employees, agent, attorneys,
affiliates, consultants, equity and/or debt holders except for any actions or
lack of actions of such persons that are found by a court of competent
jurisdiction after the time for all appeals has passed to have resulted directly
from such Person’s willful misconduct or gross negligence.

 

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

(d) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(e) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

 17 

 

 

(f) Entire Agreement; Amendments. This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Purchaser, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents, the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein contain the entire understanding of
the parties solely with respect to the matters covered herein and therein.

 

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Pressure BioSciences, Inc.

14 Norfolk Avenue

South Easton, Massachusetts 02375

Telephone:

Attention:

 

If to the Placement Agent:

 

If to the Purchaser, to its address and facsimile number set forth on the
signature page hereof, or to such other address and/or facsimile number and/or
to the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Purchaser, including, without limitation, by way of a Fundamental
Transaction (as defined in the Warrant) (unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Warrants). The Purchaser may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be the Purchaser
hereunder with respect to such assigned rights.

 

 18 

 

 

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(j) Survival. The representations, warranties, agreements and covenants shall
survive the Closing Date. The Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.

 

(m) Remedies. The Purchaser and each holder of any Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Purchaser. The Company therefore agrees that the
Purchaser shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.

 

(n) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
any Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights

 

(o) Fees and Expenses. The Company shall be directly responsible for the payment
any fees or commissions payable to the placement agent for the offering, Garden
State Securities, Inc. in the amount of a cash fee of 10% of the total Purchase
Price and warrants to purchase 10% of the Securities sold in the Offering.

 

[signature pages follow]

 

 19 

 

 

IN WITNESS WHEREOF, the Purchaser and the Company have caused their respective
signature page to this Agreement to be duly executed as of December 20, 2019.

 

  COMPANY:       PRESSURE BIOSCIENCES, INC.         By:       Richard T.
Schumacher     President and CEO

 

 20 

 

 

PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
December 3, 2019.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

EIN Number:

 



 21 

 

 